206 Ga. 843 (1950)
59 S.E.2d 382
HALL, alias NUNNALLY,
v.
JOHNSTON.
17060.
Supreme Court of Georgia.
May 8, 1950.
Deal & Bacon, for plaintiff.
B. H. Ramsey Sr., for defendant.
DUCKWORTH, Chief Justice.
The petition alleges that the defendant has served the plaintiff with notice of intention to institute dispossessory proceedings to oust her from the premises, which she alleges that she has title to and which she has never rented from the defendant; and the prayer is for injunction only to prevent the threatened dispossessory proceedings and for general relief. The exception here is to a judgment sustaining a demurrer and dismissing the petition. Clearly the petition fails to allege grounds for the intervention of equity, and was subject to the general demurrer. Flynn v. Merck, 204 Ga. 420 (49 S.E. 2d, 892).
Judgment affirmed. All the Justices concur.